DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2019, and 10/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 6-8, and 14-16 are objected to because of the following informalities:  Claims 6, 8, 14, and 16 contain the phrase “kneepoint”.  Although “kneepoint” is clearly defined in the specification, it is not commonly used in the art and should be changed to “intersection of a Dc link voltage and speed/current.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-3, and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pramod et al. (US 2019/0158004).

Regarding claim 1,
Pramod discloses (Fig. 2):
A motor control apparatus (Fig. 2, all elements) comprising: a compensation signal generator (140) configured to apply a DC-Link voltage (Vdc) for driving a motor (46, ¶0030-¶0031) to a parameter map preset (lookup tables are a preset map of torque data, ¶0036) in order to estimate a gain (magnitude) and phase (Idqp, magnitude and phase correction, Fig. 3, 146, ¶0036-¶0037) of a motor torque ripple generated when the motor is driven according to a motor command current (Fig. 2, Idqr, ¶0033) and a motor rotation speed (ωm) for driving the motor (46, ¶0032-¶0033), and to generate a compensation signal (Idqp) for compensating for the motor torque ripple corresponding to a current input motor command current (Idq, added together with Idqp in 120, ¶0053), motor rotation speed (Fig. 2, ωm), and DC-Link voltage (Vdc, ¶0032-¶0033); and a current controller (120) configured to control the current of the motor by controlling an inverter (122) such that a compensation command current (Idqp), which is generated by reflecting the compensation signal (Idqp) generated by the compensation signal generator (140) in the motor command current (Idq, added together with Idqp in 120, ¶0053), coincides with a motor drive current supplied to the motor from the inverter operated based on the DC-Link voltage (Based on DC link voltage from 110, ¶0032-¶0034).

Regarding claim 2,
Pramod discloses (Fig. 2):


Regarding claim 3,
Pramod discloses (Fig. 2):
wherein the parameter map is acquired by, for each motor rotation speed, repeatedly performing: a process of constantly maintaining the motor rotation speed and the motor command current input to the current controller; a process of acquiring a phase of a motor torque ripple model when the magnitude of the motor torque ripple, which is measured when the motor torque ripple is modeled to vary the phase of the motor torque ripple model reflected in the motor command current, is minimum; and a process of acquiring a gain of the motor torque ripple model when the magnitude of the motor torque ripple, which is measured when the gain of the motor torque ripple model is varied while the phase of the motor torque ripple model is kept constant with the acquired phase, is minimum (minimizes torque ripples by adjusting gain for different speeds and load values, ¶0076-¶0078).

Regarding claim 9,
Pramod discloses (Fig. 2):
A motor control method (Fig. 2, all elements) comprising:  a compensation signal generator (140) applying a DC-Link voltage (Vdc) for driving a motor (46, ¶0030-¶0031) to a parameter map preset (lookup tables are a preset map of torque data, ¶0036) in order to estimate a gain (magnitude) and phase (Idqp, magnitude and phase correction, Fig. 3, 146, ¶0036-¶0037) of a motor torque ripple 

Regarding claim 10,
Pramod discloses (Fig. 2):
wherein the parameter map is preset in consideration of the frequency response characteristic of the current controller (Fig. 2, 120), so as to prevent a gain reduction and phase delay of the compensation signal (Idqp) reflected in the compensation command current (Idqp) due to the frequency response characteristic of the current controller in a high-speed rotation region of the motor (corrects based on speed and frequency, ¶0057-¶0058).

Regarding claim 11,
Pramod discloses (Fig. 2):
wherein the parameter map is acquired by, for each motor rotation speed, repeatedly performing: a process of constantly maintaining the motor rotation speed and the motor command current input to the current controller; a process of acquiring a phase of a motor torque ripple model .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pramod et al. (US 2019/0158004) in view of Kim et al. (US 9,419,550).

Regarding claim 4,
Pramod discloses the above elements from claim 2.
They do not disclose:
wherein the parameter map comprises a first parameter map for estimating the gain and phase of the motor torque ripple at a lower limit of the DC-Link voltage for normally driving the motor, and a second parameter map for estimating the gain and phase of the motor torque ripple at an upper limit of the DC-Link voltage for normally driving the motor.


wherein the parameter map (Fig. 3, 210) comprises a first parameter map for estimating the gain and phase of the motor torque ripple at a lower limit of the DC-Link voltage (Fig. 4, Vdcnorm, 410, Col. 12:50-67) for normally driving the motor, and a second parameter map (Fig. 4, 440) for estimating the gain and phase of the motor torque ripple at an upper limit of the DC-Link voltage for normally driving the motor (Col. 13:1-29).

Regarding claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the torque ripple compensation system from Pramod that compensates the d and q-axis currents in in order to compensate for torque ripples while running a motor using look-up tables (¶0034-¶0036) and utilize the d-q axis current map from Kim that shows how DC link voltage, speed, torque, and d and q-axis currents are related to adjust the current to change the output and adjustment of the current based on the change in speed and/or DC link voltage as taught by Kim (Col. 13:1-29).  This would enable the system to more accurately keep high torque while using low power consumption in order to improve efficiency and reliability.

Regarding claim 5,
Pramod discloses the above elements from claim 4.
They do not disclose:
wherein the compensation signal generator determines a gain for generating the compensation signal  by extracting a first gain map according to the motor rotation speed from the first parameter map, extracting a second gain map according to the motor rotation speed from the second parameter map, and interpolating the extracted first and second gain maps through the DC-Link voltage (VLink).


wherein the compensation signal generator (Fig. 3, 210) determines a gain (ratio control value, Col. 13:8-21) for generating the compensation signal (idqsr*)  by extracting a first gain map according to the motor rotation speed from the first parameter map (Fig. 4, voltage limit circle 410, Col. 12:50-67), extracting a second gain map according to the motor rotation speed from the second parameter map, and interpolating the extracted first and second gain maps through the DC-Link voltage (Vdc, Col. 13:1-29, using both gain maps, 410, 400 to traverse speed and DC voltage).

Regarding claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the torque ripple compensation system from Pramod that compensates the d and q-axis currents in in order to compensate for torque ripples while running a motor using look-up tables (¶0034-¶0036) and utilize the d-q axis current map from Kim that shows how DC link voltage, speed, torque, and d and q-axis currents are related to adjust the current to change the output and adjustment of the current based on the change in speed and/or DC link voltage as taught by Kim (Col. 13:1-29).  This would enable the system to more accurately keep high torque while using low power consumption in order to improve efficiency and reliability.

Regarding claim 12,
Pramod discloses the above elements from claim 10.
They do not disclose:
wherein the parameter map comprises a first parameter map for estimating the gain and phase of the motor torque ripple at a lower limit of the DC-Link voltage for normally driving the motor, and a second parameter map for estimating the gain and phase of the motor torque ripple at an upper limit of the DC-Link voltage for normally driving the motor.

wherein the parameter map (Fig. 3, 210) comprises a first parameter map for estimating the gain and phase of the motor torque ripple at a lower limit of the DC-Link voltage (Fig. 4, Vdcnorm, 410, Col. 12:50-67) for normally driving the motor, and a second parameter map (Fig. 4, 440) for estimating the gain and phase of the motor torque ripple at an upper limit of the DC-Link voltage for normally driving the motor (Col. 13:1-29).

Regarding claim 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the torque ripple compensation system from Pramod that compensates the d and q-axis currents in in order to compensate for torque ripples while running a motor using look-up tables (¶0034-¶0036) and utilize the d-q axis current map from Kim that shows how DC link voltage, speed, torque, and d and q-axis currents are related to adjust the current to change the output and adjustment of the current based on the change in speed and/or DC link voltage as taught by Kim (Col. 13:1-29).  This would enable the system to more accurately keep high torque while using low power consumption in order to improve efficiency and reliability.

Regarding claim 13,
Pramod discloses the above elements from claim 12.
They do not disclose:
wherein the compensation signal generator applying a DC-Link voltage for driving a motor to a parameter map comprises the compensation signal generator determining a gain for generating the compensation signal by extracting a first gain map according to the motor rotation speed from the first parameter map, extracting a second gain map according to the motor rotation speed from the second parameter map, and interpolating the extracted first and second gain maps through the DC-Link voltage.

wherein the compensation signal generator (Fig. 3, 210) applying a DC-Link voltage for driving a motor to a parameter map comprises the compensation signal generator (Fig. 3, 210) determining a gain (ratio control value, Col. 13:8-21) for generating the compensation signal (idqsr*)  by extracting a first gain map according to the motor rotation speed from the first parameter map (Fig. 4, voltage limit circle 410, Col. 12:50-67), extracting a second gain map according to the motor rotation speed from the second parameter map, and interpolating the extracted first and second gain maps through the DC-Link voltage (Vdc, Col. 13:1-29, using both gain maps, 410, 400 to traverse speed and DC voltage).

Regarding claim 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the torque ripple compensation system from Pramod that compensates the d and q-axis currents in in order to compensate for torque ripples while running a motor using look-up tables (¶0034-¶0036) and utilize the d-q axis current map from Kim that shows how DC link voltage, speed, torque, and d and q-axis currents are related to adjust the current to change the output and adjustment of the current based on the change in speed and/or DC link voltage as taught by Kim (Col. 13:1-29).  This would enable the system to more accurately keep high torque while using low power consumption in order to improve efficiency and reliability.

Claims 6-8, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pramod et al. (US 2019/0158004) and Kim et al. (US 9,419,550) as applied to claims 4 and 12 above, and further in view of Gallegos-Lopez et al. (US 2009/0284195).

Regarding claim 6,
Pramod discloses (Fig. 2):


They do not disclose:
by interpolating the first and second parameter maps through the DC-Link voltage in order to consider a change in a knee-point depending on the change in the DC-Link voltage, and the knee-point is a motor rotation speed at which flux weakening control of the motor is started.

However, Kim teaches (Fig. 4):
by interpolating the first and second parameter maps (Fig. 4, 410, 440) through the DC-Link voltage in order to consider a change in a knee-point (ωr) depending on the change in the DC-Link voltage (VDC, Col. 13:1-29),

Gallegos-Lopez teaches (Fig. 6):
and the knee-point (Fig. 6, 450) is a motor rotation speed at which flux weakening control of the motor is started (¶0054-¶0055).

Regarding claim 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the torque ripple compensation system from Pramod that compensates the d and q-axis currents in in order to compensate for torque ripples while running a motor using look-up tables (¶0034-¶0036) and utilize the d-q axis current map from Kim that shows how DC link voltage, speed, torque, and d and q-axis currents are related to adjust the current to change the output and adjustment of the current based on the change in speed and/or DC link voltage 
It would have been further obvious to take this combination and map a maximum torque per voltage and maximum torque per ampere curve on the d-q current axes in order to show a flux field-weakening region in which the machine is operated with constant torque in order to eliminate torque ripples (¶0054-¶0055).  This would enable smoother operation in order to improve reliability and reduce costs.

Regarding claim 7,
Pramod discloses (Fig. 2):
wherein the compensation signal generator (Fig. 2, 140) determines a phase (adqn, ¶0077-¶0078) for generating the compensation signal (Idqp)

They do not disclose:
by extracting a first phase map according to the motor rotation speed from the first parameter map, extracting a second phase map according to the motor rotation speed from the second parameter map, and interpolating the extracted first and second phase maps through the DC-Link voltage.

However, Kim teaches (Fig. 4):
by extracting a first phase map according to the motor rotation speed from the first parameter map (Fig. 4, 410), extracting a second phase map (440) according to the motor rotation speed (ωr) from the second parameter map (440), and interpolating the extracted first and second phase maps through the DC-Link voltage (Vdc, Col. 13:1-29).


It would have been further obvious to take this combination and map a maximum torque per voltage and maximum torque per ampere curve on the d-q current axes in order to show a flux field-weakening region in which the machine is operated with constant torque in order to eliminate torque ripples (¶0054-¶0055).  This would enable smoother operation in order to improve reliability and reduce costs.

Regarding claim 8,
Pramod discloses the above elements from claim 7.
They do not disclose:
wherein when the DC-Link voltage is between the lower limit and the upper limit when the motor rotation speed is in a range between a knee-point of the first phase map and a knee-point of the second phase map, the compensation signal generator determines the phase for generating the compensation signal by: determining a phase value corresponding to the DC-Link voltage at the knee-point by linearly interpolating a phase value at the knee-point of the first phase map and a phase value at the knee-point of the second phase map through the DC-Link voltage; determining a phase value at the point determined by linearly interpolating a phase value at the knee-point of the first phase map 

However, Kim teaches (Fig. 4):
wherein when the DC-Link voltage (Fig. 4, Vdc, 440) is between the lower limit (410) and the upper limit (420) when the motor rotation speed is in a range between a knee-point of the first phase map (ωr) and a knee-point of the second phase map (ωr_mod1), the compensation signal generator determines the phase for generating the compensation signal by: determining a phase value corresponding to the DC-Link voltage at the knee-point by linearly interpolating a phase value at the knee-point of the first phase map and a phase value at the knee-point of the second phase map through the DC-Link voltage (calculates, Δidqsr); determining a phase value at the point determined by linearly interpolating a phase value at the knee-point of the first phase map and a phase value at the knee-point of the second phase map through the DC-Link voltage; and interpolating the determined phase values (Col. 13:1-29).

Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the torque ripple compensation system from Pramod that compensates the d and q-axis currents in in order to compensate for torque ripples while running a motor using look-up tables (¶0034-¶0036) and utilize the d-q axis current map from Kim that shows how DC link voltage, speed, torque, and d and q-axis currents are related to adjust the current to change the output and adjustment of the current based on the change in speed and/or DC link voltage as taught by Kim (Col. 13:1-29).  This would enable the system to more accurately keep high torque while using low power consumption in order to improve efficiency and reliability.


It would have been further obvious to take this combination and map a maximum torque per voltage and maximum torque per ampere curve on the d-q current axes in order to show a flux field-weakening region in which the machine is operated with constant torque in order to eliminate torque ripples (¶0054-¶0055).  This would enable smoother operation in order to improve reliability and reduce costs.

Regarding claim 14,
Pramod discloses (Fig. 2):
wherein the compensation signal generator (Fig. 2, 140) applying a DC-Link voltage for driving a motor to a parameter map comprises the compensation signal generator (Fig. 2, 140) determining a phase (adqn, ¶0077-¶0078) for generating the compensation signal (Idqp)

They do not disclose:
by interpolating the first and second parameter maps through the DC-Link voltage in order to consider a change in a knee-point depending on the change in the DC-Link voltage, the knee-point being a motor rotation speed at which flux weakening control of the motor is started.

However, Kim teaches (Fig. 4):
by interpolating the first and second parameter maps (Fig. 4, 410, 440) through the DC-Link voltage in order to consider a change in a knee-point (ωr) depending on the change in the DC-Link voltage (VDC, Col. 13:1-29),

Gallegos-Lopez teaches (Fig. 6):


Regarding claim 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the torque ripple compensation system from Pramod that compensates the d and q-axis currents in in order to compensate for torque ripples while running a motor using look-up tables (¶0034-¶0036) and utilize the d-q axis current map from Kim that shows how DC link voltage, speed, torque, and d and q-axis currents are related to adjust the current to change the output and adjustment of the current based on the change in speed and/or DC link voltage as taught by Kim (Col. 13:1-29).  This would enable the system to more accurately keep high torque while using low power consumption in order to improve efficiency and reliability.
It would have been further obvious to take this combination and map a maximum torque per voltage and maximum torque per ampere curve on the d-q current axes in order to show a flux field-weakening region in which the machine is operated with constant torque in order to eliminate torque ripples (¶0054-¶0055).  This would enable smoother operation in order to improve reliability and reduce costs.

Regarding claim 15,
Pramod discloses (Fig. 2):
wherein in the compensation signal generator determining a phase, the compensation signal generator (Fig. 2, 140) determines a phase (adqn, ¶0077-¶0078) for generating the compensation signal (Idqp)

They do not disclose:


However, Kim teaches (Fig. 4):
by extracting a first phase map according to the motor rotation speed from the first parameter map (Fig. 4, 410), extracting a second phase map (440) according to the motor rotation speed (ωr) from the second parameter map (440), and interpolating the extracted first and second phase maps through the DC-Link voltage (Vdc, Col. 13:1-29).

Regarding claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the torque ripple compensation system from Pramod that compensates the d and q-axis currents in in order to compensate for torque ripples while running a motor using look-up tables (¶0034-¶0036) and utilize the d-q axis current map from Kim that shows how DC link voltage, speed, torque, and d and q-axis currents are related to adjust the current to change the output and adjustment of the current based on the change in speed and/or DC link voltage as taught by Kim (Col. 13:1-29).  This would enable the system to more accurately keep high torque while using low power consumption in order to improve efficiency and reliability.
It would have been further obvious to take this combination and map a maximum torque per voltage and maximum torque per ampere curve on the d-q current axes in order to show a flux field-weakening region in which the machine is operated with constant torque in order to eliminate torque ripples (¶0054-¶0055).  This would enable smoother operation in order to improve reliability and reduce costs.


Pramod discloses the above elements from claim 15.
They do not disclose:
wherein in the compensation signal generator determining a phase, when the DC-Link voltage is between the lower limit and the upper limit when the motor rotation speed is in a range between a knee-point of the first phase map and a knee-point of the second phase map, the compensation signal generator determines the phase for generating the compensation signal by: determining a phase value corresponding to the DC-Link voltage at the knee-point by linearly interpolating a phase value at the knee-point of the first phase map and a phase value at the knee-point of the second phase map through the DC-Link voltage; determining a phase value at the point determined by linearly interpolating a phase value at the knee-point of the first phase map and a phase value at the knee-point of the second phase map through the DC-Link voltage; and interpolating the determined phase values.

However, Kim teaches (Fig. 4):
wherein in the compensation signal generator determining a phase, when the DC-Link voltage (Fig. 4, Vdc, 440) is between the lower limit (410) and the upper limit (420) when the motor rotation speed is in a range between a knee-point of the first phase map (ωr) and a knee-point of the second phase map (ωr_mod1), the compensation signal generator determines the phase for generating the compensation signal by: determining a phase value corresponding to the DC-Link voltage at the knee-point by linearly interpolating a phase value at the knee-point of the first phase map and a phase value at the knee-point of the second phase map through the DC-Link voltage (calculates, Δidqsr); determining a phase value at the point determined by linearly interpolating a phase value at the knee-point of the first phase map and a phase value at the knee-point of the second phase map through the DC-Link voltage; and interpolating the determined phase values (Col. 13:1-29).

It would have been further obvious to take this combination and map a maximum torque per voltage and maximum torque per ampere curve on the d-q current axes in order to show a flux field-weakening region in which the machine is operated with constant torque in order to eliminate torque ripples (¶0054-¶0055).  This would enable smoother operation in order to improve reliability and reduce costs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gebregeris et al. (US 2014/0265961) – torque compensation

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846